Gray, C. J.
The general authority, conferred by the St. of 1869, c. 390, upon the city council of Worcester, to assess the cost of constructing sidewalks upon the abutters thereon, is subject only to the limitation prescribed by the Constitution that the assessments shall be proportional and reasonable. The order of the city council in 1873 contains, in substance and effect, an assessment upon the plaintiff and all other abutters of their proportions of a certain sum, being the amount of the expense of constructing the sidewalk in question, an adjudication that a definite part of that sum is the plaintiff’s proportion of such expense and shall be collected of him according to law, and a statement that the other abutters have already paid their proportions, so that no further or more particular order as to them is necessary. The amount assessed upon the plaintiff is agreed to have been a proportional part of the expense of constructing the side*468walk, and there is nothing to show that it was unreasonable. The previous proceedings were in strict accordance with the ordinance of the city, and it need not be considered whether they might of themselves be held to constitute a valid assessment. If there was any illegality in the assessment, the law affords an adequate remedy for revising it, by writ of certiorari. The statute is not unconstitutional, by reason of omitting to provide for a trial by jury, or of committing the laying of the assessment to the city council; and there is nothing in the case stated to show that the plaintiff has suffered any wrong by the proceedings complained of. Howe v. Cambridge, 114 Mass. 388. Butler v. Worcester, 112 Mass. 541. Davidson v. New Orleans, 96 U. S. 97. Judgment affirmed.